o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-151886-09 uilc -------------------------- ----------------------- ----------------------- dear --------------- this letter responds to your inquiry dated date ------------ spoke with you by telephone on ------------------------- to better understand your request you requested information on how to report the monthly fee that you pay to an alzheimer’s medical facility a medical_expense_deduction is allowed for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer spouse or dependent the deduction is only allowed for medical_expenses that exceed percent of adjusted_gross_income generally the entire cost of medical_care and meals_and_lodging which are furnished in an institution in which the individual’s condition is such that the availability of medical_care in such institution is a principal reason for her presence there is deductible as an expense for medical_care therefore if an individual is in a full-time facility and the individual’s principal reason for her presence in the facility is the availability of medical_care to treat alzheimer’s disease then the entire cost of medical_care and meals_and_lodging is deductible as a medical expense publication medical and dental expenses explains how to report medical_expenses on your individual federal_income_tax return form_1040 page of the publication for returns indicates that the medical_expense_deduction is reported on schedule a form_1040 line sec_1 through an example of reporting medical_expenses is provided on page of the publication you may also wish to refer to publication your federal_income_tax for individuals pages medical and dental expenses conex-151886-09 i hope this information is helpful if you have any questions please contact ------------ identification_number ---------- at --------------------- sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting enclosures publication your federal_income_tax pages publication medical and dental expenses
